Mr. Justice Lawrence delivered the opinion of the Court: The only difference between this case and that of the same appellant against Apperson, decided at the present term (49 Ill. 480), is, that in the case before us, the court allowed the plaintiff to prove what money he had been obliged to pay out for labor, which, had he not been injured, he would have done himself. The plaintiff testified he had paid out about three hundred dollars, but when the verdict was rendered his counsel entered a remittitur for three hundred dollars. This cured whatever error there was in admitting this evidence. As in the other case, the judgment must be affirmed. Judgme7it affirmed.